DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites, “a power-off setting circuit that sets the power supply circuit to a power-off state when it is detect that a non-input state of the battery voltage to the discharge system circuit is changed to an input state of the battery voltage to the discharge system circuit.” (Emphasis added). It is not sufficiently clear from the language of “a non-input state of the battery voltage to the discharge system circuit,” and “an input state of the battery voltage to the discharge system circuit,” whether the Applicant intends for the battery voltage to change from a charging mode in which power is not delivered to the discharge system circuit to a discharging mode in which the battery voltage is supplied to the discharge system circuit, or if the Applicant intends for a decrease, or fall, of a regulated power supply voltage VD with said input to the regulated power supply being the battery voltage. While the Applicant’s disclosure, paragraph 0068 for example, make it apparently clear that the Applicant intends “the fall of the regulated power supply voltage VD” (and will be examined as such), claim 1’s language does not accurately reflect this.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  claim 8 recites, “the power supply circuit turns off the supply of the power when the battery is coupled to the power supply circuit, and turns on the supply of the power when the electronic device is placed at the charger in a power transmittable state.” It is not sufficiently clear from the language of “the power supply circuit turns off the supply of the power when the battery is coupled to the power supply circuit,” whether the Applicant intends for the battery to be capable of being coupled or uncoupled with the power supply circuit, or if the Applicant intends for the power supply circuit to always have the supply of power turned off as the battery appears to always be coupled to the power supply circuit, or if the Applicant intends for the power supply circuit to turn off the supply of power from the battery to a target device when the power supply circuit is not placed at a charger. While the Applicant’s disclosure and claim 1, for example, make it apparently clear that the Applicant intends for the power supply circuit to turn off the supply of power from the battery to a target device when the electronic device has been removed from a charger and the battery becomes depleted (and will be examined as such), claim 8’s language does not accurately reflect this.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (U.S. Patent Publication Number 2018/0123395) in view of He et al. (U.S. Patent Publication Number 2019/0030344).
Regarding Claim 1:
Onishi discloses a power supply circuit comprising: a charge system circuit that charges a battery based on power received by a power receiving unit (Fig. 2, charging unit 58, battery 90, power receiving unit 52, and their related discussion; see, for example, paragraphs 0070-0076, etc.); and a discharge system circuit that supplies power to a power supply target device based on a battery voltage from the battery (Fig. 2, control unit 54, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, paragraphs 0077-0080, 0125-0126, etc. which disclose providing VBAT from the battery to the discharging unit, and subsequently VOUT to the power supply target, as well as monitoring the battery voltage level), wherein the discharge system circuit includes a power supply circuit that supplies power to the power supply target device based on the battery voltage (Fig. 2, discharging unit 60 comprising charge pump circuit 61, etc., and their related discussion; see, for example, paragraphs 0077-0080, 0125-0126, etc.), and a power-off setting circuit that sets the power supply circuit to a power-off state (Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose control of the ON/OFF state of the charge pump circuit and discharging unit with respect to VBAT and the charge voltage), and that releases the power-off state after the power receiving unit starts receiving power (Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose control of the ON/OFF state of the charge pump circuit and discharging unit with respect to VBAT and the charge voltage). While Onishi discloses a power-off setting circuit that sets the power supply circuit to a power-off state with regards to detected switch unit state (see, for example, paragraphs 0132-0133, etc. which disclose the switch state will be monitored so as to power-off the discharge circuit, thereby reducing power consumption), Onishi fails to teach the power-off setting circuit that sets the power supply circuit to a power-off state when it is detected that a non-input state of the battery voltage to the discharge system circuit is changed to an input state of the battery voltage to the discharge system circuit.
However, He et al. discloses a power supply circuit comprising: a discharge system circuit that supplies power to power a supply target device based on a battery voltage from the battery (Fig. 7, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, charge controller 684, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc.), wherein the discharge system circuit includes a power supply circuit that supplies power to the power supply target device based on the battery voltage (Fig. 7, charge controller 684, main switch control 505, main switch 503, load switch 504, and their related discussion; see, for example, paragraphs 0054-0063, etc.), and a power-off setting circuit that sets the power supply circuit to a power-off state when it is detected that a non-input state of the battery voltage to the discharge system circuit is changed to an input state of the battery voltage to the discharge system circuit (Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc. which disclose sensing a battery condition, such as a short circuit, and/or excessive current draw, from the battery, and when such a condition is detected, the main switch control 505 will turn off main switch 503 to prevent power supply to the load), and that releases the power-off state after the power receiving unit starts receiving power (Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc. which disclose the power supply circuit will remain off until the external charger turns it back on, i.e. power is delivered from the external charger to the receiver until an acceptable operating voltage has been achieved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Onishi to set the power supply circuit to a power-off state when it is detected that a non-input state of the battery voltage to the discharge system circuit is changed to an input state of the battery voltage to the discharge system circuit, as taught within He, to provide redundancy with respect to component protection within the system by introducing automated functionality for sensing a battery condition and providing control to prevent the battery from: undesirable drainage or depletion, short circuited, excessive current draw, etc. Such automated functionality in conjunction with the teachings of Onishi, directed towards external user control for battery and system protection, establish a more robust, efficient, and complete system capable of redundant system and battery protection through provision of automated and user control.

Regarding Claim 2:
Modified Onishi teaches the limitations of the preceding claim 1. Modified Onishi further discloses wherein the charge system circuit output a power-off release signal to the power-off setting circuit after the power receiving unit starts receiving power, and the power-off setting circuit releases the power-off state based on the power-off release signal (Onishi: Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose control of the ON/OFF state of the charge pump circuit and discharging unit with respect to VBAT and the charge voltage. See also He: Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc. which disclose the power supply circuit will remain off until the external charger turns it back on, i.e. power is delivered from the external charger to the receiver until an acceptable operating voltage has been achieved).
Regarding Claim 6:
Modified Onishi teaches the limitations of the preceding claim 1. Modified Onishi, in further view of Onishi, discloses wherein the power-off setting circuit operates using the battery voltage as a power supply voltage (Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose utilizing VBAT once the power receiving device has been removed. See also He: Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc.).
Regarding Claim 8:
Onishi discloses an electronic device comprising: a power supply target device (Fig. 2, power supply target 100 and its related discussion; see, for example, paragraphs 0077-0080, 0125-0126, etc.); and a power supply circuit that charges a battery based on power received from a charger (Fig. 2, charging unit 58, battery 90, power receiving unit 52, and their related discussion; see, for example, paragraphs 0070-0076, etc.) and that supplies power based on a battery voltage from the battery to the power supply target device (Fig. 2, control unit 54, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, paragraphs 0077-0080, 0125-0126, etc. which disclose providing VBAT from the battery to the discharging unit, and subsequently VOUT to the power supply target, as well as monitoring the battery voltage level), wherein the power supply circuit turns off the supply of the power (Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose control of the ON/OFF state of the charge pump circuit and discharging unit with respect to VBAT and the charge voltage), and turns on the supply of the power when the electronic device is placed at the charger in a power transmittable state (Fig. 2, control unit 54 including a discharging system control unit, detection unit 64, discharging unit 60, charge pump circuit 61, battery 90, power supply target 100, and their related discussion; see, for example, Abstract, paragraphs 0031, 0077-0080, 0100-0101, 0125-0126, etc. which disclose control of the ON/OFF state of the charge pump circuit and discharging unit with respect to VBAT and the charge voltage). While Onishi discloses a power-off setting circuit that sets the power supply circuit to a power-off state with regards to detected switch unit state (see, for example, paragraphs 0132-0133, etc. which disclose the switch state will be monitored so as to power-off the discharge circuit, thereby reducing power consumption), Onishi fails to teach the power supply circuit turns off the supply of the power when the battery is coupled to the power supply circuit.
However, He et al. discloses an electronic device comprising: a power supply target device (Fig. 7, load as shown and its related discussion); and a power supply circuit that supplies power based on a battery voltage from the battery to the power supply target device (Fig. 7, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, charge controller 684, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc.), wherein the power supply circuit turns off the power when the battery is coupled to the power supply circuit (Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc. which disclose sensing a battery condition, such as a short circuit, and/or excessive current draw, from the battery, and when such a condition is detected, the main switch control 505 will turn off main switch 503 to prevent power supply to the load), and turns on the supply of the power when the electronic device is placed at the charger in a power transmittable state (Figs. 7-8, charge controller 684, battery 180, load as shown, main switch control 505, main switch 503, load switch 504, etc., and their related discussion; see, for example, paragraphs 0054-0063, etc. which disclose the power supply circuit will remain off until the external charger turns it back on, i.e. power is delivered from the external charger to the receiver until an acceptable operating voltage has been achieved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Onishi to turn off the supply of the power when the battery is coupled to the power supply circuit , as taught within He, to provide redundancy with respect to component protection within the system by introducing automated functionality for sensing a battery condition and providing control to prevent the battery from: undesirable drainage or depletion, short circuited, excessive current draw, etc. Such automated functionality in conjunction with the teachings of Onishi, directed towards external user control for battery and system protection, establish a more robust, efficient, and complete system capable of redundant system and battery protection through provision of automated and user control.
Allowable Subject Matter
Claims 3-5, and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3: While the prior art of record discloses a similar power supply circuit, as well as the utilization of a regulator (see, for example, Onishi Fig. 8, regulator 71 within monitoring unit 70, and their related discussion), the prior art fails to appropriately teach or suggest “a regulator that supplies a regulated power supply voltage based on the battery voltage to the discharge system control circuit, and the power-off setting circuit sets the power supply circuit to the power-off state when the regulated power supply voltage is turned on by supplying the battery voltage from the battery to the regulator.” It appears said limitation, when taken into consideration with the claim in its entirety, would be directed towards a non-obvious improvement over the prior art of record. Dependent claims 4-5 are objected to as being dependent upon claim 3 and 4, respectively.
With respect to dependent claim 7: While the prior art of record discloses a similar power supply circuit including a regulator as discussed above, the prior art of record fails to appropriately teach or suggest, “a regulator that supplies a regulated power supply voltage based on the battery voltage to the power supply circuit, and a power-on reset circuit that generates a power-on reset signal based on the regulated power supply voltage, the power-off setting circuit includes a first latch circuit and a second latch circuit, the second latch circuit outputs a power-off control signal indicating the power-off state when the power-on reset signal is in a reset state,… the first latch circuit outputs a power-off release trigger signal based on the power-off release signal, and the second latch circuit outputs the power-off control signal indicating release of the power-off state when the power-off release trigger signal is input.” It appears said limitation, when taken into consideration with the claim in its entirety, would be directed towards a non-obvious improvement over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/             Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/             Primary Examiner, Art Unit 2836